Citation Nr: 0714854	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  04-15 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana



THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from June 1968 to December 1969.  The veteran 
died in March 2003.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a July 2003 rating 
decision of the Fort Harrison, Montana Department of Veterans 
Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1. The veteran served in Vietnam.

2. The veteran died in March 2003; the immediate cause of his 
death was carcinoma of the esophagus; no contributing causes 
were listed on his death certificate.  

3. Carcinoma of the esophagus was not manifested in service 
or in the first postservice year; it is not shown to have 
been related to the veteran's service, to include to 
herbicide exposure therein.

4. The veteran's service-connected disability of residuals of 
shell fragment wounds to the right hand is not shown to have 
contributed to cause his death.


CONCLUSION OF LAW

Service connection for cause of the veteran's death is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1310, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.312, 3.313 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The appellant was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of her claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  A May 2003 letter explained the 
evidence necessary to substantiate her claim, the evidence VA 
was responsible for providing, and the evidence she was 
responsible for providing.  It is unclear from the record 
whether the appellant was explicitly asked to provide "any 
evidence in [her] possession that pertains" to her claim.  
Nevertheless, the Board finds that she has essentially been 
notified of the need to provide such evidence, since the May 
2003 letter informed her that additional information or 
evidence was needed to support her claim, and asked her to 
send the information or evidence to the RO.  In addition, the 
March 2004 statement of the case included such notice by 
citing § 3.159(b)(1) and readjudicated the claim.  Thus, she 
has been adequately informed of the need to submit relevant 
evidence in her possession, has had ample opportunity to 
respond/ supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  While she was not 
advised of the criteria governing effective dates of awards, 
she is not prejudiced by lack of such notice (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006), aff'd, Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. 
Apr. 5, 2007)), as effective date criteria have no 
significance unless the claim is allowed, and the decision 
below does not do so.  

The veteran's pertinent treatment records have been secured.  
The appellant has not identified any pertinent evidence that 
remains outstanding.  Absent any competent (medical) evidence 
suggesting that the cause of the veteran's death may be 
associated with his service, to include exposure to 
herbicides, or to his service-connected disability, a medical 
nexus opinion is not warranted.  See 38 C.F.R. § 3.159; 
Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  Hence, 
VA's duty to assist is also met.  Accordingly, the Board will 
address the merits of the claim.

B.	Factual Background

The veteran's service medical records are negative for 
complaints, findings, treatment, or diagnosis relating to 
esophageal cancer.  On November 1969 separation examination 
all relevant clinical findings were normal.

The veteran's DD 214 shows he served in Vietnam; his awards 
included the Purple Heart, the Combat Action Ribbon, and the 
Vietnam Cross of Gallantry.  

An October 1983 rating decision granted service connection 
for shell fragment wounds of the right hand, rated 
noncompensable. 

November 2002 private treatment records from the Billings 
Clinic show the veteran had an upper gastrointestinal series 
because he had been experiencing dysphagia for about a month.  
A surgical pathology report reveals a poorly differentiated 
esophageal adenocarcinoma.  The impression was neoplasia.  
Subsequent biopsy showed a metastatic poorly differentiated 
carcinoma in the liver and peritoneum.  The impression was 
possible esophageal cancer.  A progress report notes the 
veteran had a history of cigarette and alcohol use, along 
with reflux symptoms.  He had recently undergone a left 
sternoclavicular joint resection because of suspected joint 
space infection.  He had a history of hypertension; pulmonary 
embolus with deep vein thrombosis in 1996; sleep apnea; and 
congestive heart failure.  

A November 2002 dismissal summary indicates the veteran was 
admitted for a resection; the diagnosis of metastatic 
carcinoma was established on frozen section when peritoneum 
and hepatic involvement was found.  The resection was not 
completed and a J tube and Groshong were inserted.  The 
veteran began a course of chemotherapy.  

A January 2003 Northern Rockies Cancer Center treatment 
summary note indicates the veteran had completed a course of 
radiotherapy; he was doing "reasonably well" and was asked 
to return in a month for follow up.

The veteran died in March 2003.  His death certificate lists 
the immediate cause of death as carcinoma of the esophagus.  
No contributory causes of death were listed.  It was noted 
that tobacco use did not contribute to the veteran's death.

C.	Legal Criteria and Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  It is not sufficient to show that a service-
connected disability casually shared in producing death; 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1).

Service connection is warranted for disability resulting from 
disease or injury that was incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Where a 
veteran served 90 days or more of continuous, active military 
service during a period of war and malignant tumors become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
Era (from January 9, 1962 to May 7, 1975), has one of the 
following diseases associated with exposure to certain 
herbicide agents [to include Agent Orange], then that disease 
shall be considered to have been incurred in or aggravated by 
such service, notwithstanding that there is no record of 
evidence of such disease during the period of such service.  
The diseases include Non-Hodgkin's lymphoma; Hodgkin's 
disease; chronic lymphocytic leukemia (CLL); multiple 
myeloma; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e), 3.313.  

The United States Court of Appeals for the Federal Circuit 
has held that when a claimed disorder is not included as a 
presumptive disorder direct service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact "incurred" during service.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).
It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The record does not contain any evidence that the carcinoma 
of the esophagus that was the immediate cause of the 
veteran's death was manifested in service or in his first 
postservice year; in fact, the cancer was diagnosed in 2002, 
about 33 years after his discharge from service.  
Consequently, service connection for the cause of the 
veteran's death on the basis that the disease that was the 
primary cause of death became manifest in service (or on a 
presumptive basis as a chronic disease under 38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309) is not warranted.

No contributory causes of death have been identified and the 
veteran's service-connected disability, shell fragment wounds 
to the right hand, was not progressive or debilitating (it 
did not affect a vital organ).  See 38 C.F.R. § 3.312(c)(4).  
Hence, there is nothing in the record to suggest that the 
veteran's service-connected disability may have contributed 
materially to cause his death.

The appellant's theory of entitlement to the benefit sought 
is that esophageal cancer was related to the veteran's 
exposure to herbicides during service.  She alleges that the 
veteran was not a smoker and that his only exposure to 
carcinogenic agents was herbicide exposure in Vietnam.  She 
recognizes that esophageal cancer is not a disease subject to 
presumptive service connection based on exposure to 
herbicides, but thinks VA has grossly underestimated the 
number of deaths of Vietnam veterans from esophageal cancer.
Based on the evidence of record establishing that the veteran 
served in Vietnam, it is presumed (and is not in question) 
that he was exposed to herbicides in service.  However, as 
the appellant is aware, carcinoma of the esophagus is not 
enumerated among the diseases the Secretary has determined 
are related to herbicide (Agent Orange) exposure.  
Consequently, the presumptive provisions of 38 U.S.C.A. 
§ 1116 do not apply.  

The appellant may still establish service connection for the 
veteran's cause of death due to carcinoma of the esophagus by 
competent and probative evidence showing that such disease is 
somehow related to service (including to Agent Orange 
exposure therein).  See Combee, 34 F.3d at 1042.  However, 
the record includes no competent evidence of a nexus between 
carcinoma of the esophagus and Agent Orange exposure or 
otherwise to the veteran's service.  There is no medical 
opinion of record that is favorable to the appellant's claim.  
Her own statements relating the veteran's death to herbicide 
exposure are not competent evidence, as she is a layperson, 
and lacks the training to opine regarding medical etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The preponderance of the evidence is against the appellant's 
claim, and the reasonable doubt doctrine is not for 
application. Hence, the claim must be denied.


ORDER

Service connection for cause of the veteran's death is 
denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


